Citation Nr: 1752531	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  14-09 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for residuals, status post fracture right ankle with surgical intervention (also claimed as right leg condition).

2.  Entitlement to an initial disability rating in excess of 10 percent for bilateral tinnitus.

3.  Entitlement to an initial disability rating in excess of 10 percent for residual circular scar, status post right ankle fracture with surgical intervention.

4.  Entitlement to an initial compensable disability rating for right ear hearing loss.

5.  Entitlement to an initial compensable disability rating for residual scar lateral malleolus, status post fracture right ankle.

6.  Entitlement to an initial compensable disability rating for residual suture scars, status post right ankle fracture with surgical intervention.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to April 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

Jurisdiction over the case was subsequently transferred to the RO in Hartford, Connecticut.

The Veteran provided testimony before the undersigned during a March 2017 Board videoconference hearing; a transcript of the hearing is associated with the record.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claims on appeal. 

The Veteran was afforded a VA audiological examination in February 2010 and a general VA examination in March 2010.

The Veteran submitted statements in September 2011 and April and November 2012 as to his worsening symptoms.  The Veteran also testified before the undersigned that his service-connected disabilities on appeal had gotten considerably worse since his prior 2010 VA examinations, to include increased pain, the need for additional surgeries in the future, and worse hearing loss in high frequencies.

In light of this evidence suggesting that the Veteran's service-connected  disabilities on appeal have increased in severity since the most recent VA examinations, the Board has determined that the Veteran should be afforded VA examinations to determine the current degree of severity of the service-connected residuals, status post fracture right ankle with surgical intervention; residual circular scar, status post right ankle fracture with surgical intervention; right ear hearing loss; residual scar lateral malleolus, status post fracture right ankle; and residual suture scars, status post right ankle fracture with surgical intervention.
               
As to the claim for an increased rating for tinnitus, the Veteran testified before the undersigned as to increased ringing and an inability to wear his hearing aids due to the ringing.  In the April 2012 statement, the Veteran also noted that his tinnitus keeps him awake at night.

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for that disability.  38 C.F.R. § 4.87, Diagnostic Code 6260.  Extraschedular consideration is provided for under 38 C.F.R. § 3.321 (b) (1) when the record presents such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards." 
Arguably, the schedular rating for tinnitus is inadequate, as the current rating under Diagnostic Code 6260 does not contemplate the impairment caused by the Veteran's difficulty sleeping and inability to wear his hearing aid.  Therefore, the Board finds that this matter regarding tinnitus should be referred for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records and, with appropriate authorization from the Veteran, any additional outstanding private treatment records identified by him as pertinent to his claims.

2.  Then, arrange for the Veteran to be afforded VA examination(s) in order to ascertain the current severity of the service-connected residuals, status post fracture right ankle with surgical intervention; residual circular scar, status post right ankle fracture with surgical intervention; right ear hearing loss; residual scar lateral malleolus, status post fracture right ankle; and residual suture scars, status post right ankle fracture with surgical intervention.  Access to the electronic claims file must be made available to and reviewed by the examiner(s), and any indicated studies should be performed.

All appropriate diagnostics should be accomplished and all clinical findings should be reported in detail.  The AOJ should ensure that the examiner(s) provide all information required for rating purposes.

3.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Refer the issue of entitlement to an initial disability rating in excess of 10 percent for bilateral tinnitus to the Director of Compensation for consideration of extraschedular evaluations.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the AOJ must furnish the Veteran with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

